




Exhibit 10.1




AMENDMENT NUMBER ONE
TO THE VECTREN CORPORATION
CHANGE IN CONTROL AGREEMENT


This Amendment Number One to the Vectren Corporation Change in Control Agreement
(this “Amendment”) is entered into to be effective as of December 31, 2012 (the
“Effective Date”) between Vectren Corporation (the “Company”) and __________
(the “Executive”).
WHEREAS, the Company and the Executive are parties to the Vectren Corporation
Change in Control Agreement dated as of December 31, 2011 (the “Original
Agreement”); and
WHEREAS, the Company and the Executive desire to amend the Original Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.    The introduction paragraph of Section 2(a) of the Original Agreement is
hereby amended and restated to read as follows:
“The Company shall pay, or cause the appropriate Affiliate to pay, to the
Executive in a lump sum in cash sixty calendar days after the Date of
Termination the aggregate of the amounts set forth in clauses (i) and (ii)
below:”
2.    This Amendment is to be effective on the Effective Date. Except as
specifically amended herein, all other terms and conditions contained in the
Original Agreement shall remain unchanged and shall continue in full force and
effect.
3.    This Amendment may be executed in one or more counterparts, each of which
when taken together shall be deemed one original Amendment.
IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.


                            
_________________, the Executive


Vectren Corporation




By:                             
An Authorized Representative












